Title: From Benjamin Franklin to Sir Alexander Dick, 11 January 1772
From: Franklin, Benjamin
To: Dick, Sir Alexander


Dear Sir,
London, Jan. 11. 1772
My last Expedition convinc’d me that I grow too old for Rambling, and that ’twas probable I should never make such another Journey. ’Tis an uncomfortable Thing, the Parting with Friends one hardly expects ever again to see. This, with some occasional Hindrances, prevented my calling at Preston Fields after my Return from Glasgow: But my Heart was with you and your dear Family, and my best Wishes attended you all. Sir John Pringle rejoic’d with me on the Account I gave him of the Recovery of your Health, which I pray God may long continue. Pray present my respectful Compliments to Lady Dick, and to Miss Dick. Many happy New Years to you and all yours. I am, with the sincerest Esteem, Dear Friend, Yours most affectionately
B Franklin
Sir Alexr Dick, Bart.
